Citation Nr: 0209893	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Years after separation from active service, the veteran 
was diagnosed with hepatitis C.

3.  There is no competent medical evidence that hepatitis C 
was present during active service or is related in any way to 
the veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).



 REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence from the RO to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
veteran was put on notice that he would have to submit 
medical evidence linking hepatitis C to his active service in 
order to substantiate his claim and, therefore, the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a hearing at the RO.  Furthermore, the veteran was 
provided an opportunity to submit evidence other than his own 
statements in support of his claim, but he failed to do so.   
The veteran and his representative have not made the Board 
aware of any additional evidence that would be pertinent to 
his claim.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements of the VCAA 
have been met.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  As there will be no prejudice to the veteran for the 
Board to decide his appeal, the Board will proceed to do so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In the instant case, the evidence of record consists of the 
veteran's service medical records, VA medical records, and a 
VA examination report.

April 1975 and February 1979 Reports of Medical History show 
that the veteran denied having had hepatitis.  In addition, 
April 1975 and February 1979 Reports of Medical Examination 
show that the veteran's laboratory findings were within 
normal limits. 

Service medical records dated in December 1986 show that the 
veteran participated in a rehabilitation program for cannabis 
and alcohol abuse.  According to the intake/screening record, 
the veteran denied using any intravenous drugs.

A May 1987 Report of Medical Examination showed that the 
veteran's endocrine  and gastrointestinal systems were 
normal, and that the veteran's laboratory tests were also 
normal.  Diagnoses of high frequency hearing loss, 
asymptomatic decreased visual acuity, and hypertension were 
noted.  According to a May 1987 Report of Medical History, 
the veteran denied having had hepatitis.  

An April 1989 Health Record Screening Assistance Sheet 
indicates that the veteran did not did not have any 
laboratory abnormalities or unresolved pathological findings, 
or other recurrent problems.  In addition, the report 
indicated that the veteran did not have any chronic diseases.  
A May 1989 Medical and Dental Preparation for Overseas 
Movement report shows that the veteran met all medical 
fitness standards, was vaccinated for hepatitis B, and 
received an HIV screening.

A June 1991 Report of Medical History also indicates that the 
veteran denied having had hepatitis, and a June 1991 Report 
of Medical Examination shows normal laboratory findings and a 
normal endocrine system.  

A June 1992 Report of Medical History for separation 
indicates that the veteran denied having or having had 
hepatitis.  The veteran's Report of Medical Examination for 
separation, also dated in June 1992, showed a normal clinical 
evaluation, including laboratory findings, and the veteran's 
endocrine and gastrointestinal systems.  The veteran's 
service laboratory reports are negative for a diagnosis of 
hepatitis C.

The veteran received a VA examination in September 1992.  
According to that report, the veteran reported that he was in 
the Persian Gulf War.  Examination showed a normal lymphatic 
and hemic system, a normal digestive system, a normal 
endocrine system, and a normal genitourinary system.

A July 1997 VA medical record shows that the veteran 
requested a Persian Gulf registry examination.  He reported 
that he served in the Persian Gulf from December 1990 to 
March 1991 and that he had a one-year tour in Korea.  He 
acknowledged receiving gamma globulin as a hepatitis 
prophylaxis before being transferred to Saudi Arabia.  He 
also claimed environmental hazard and exposure, including 
exposure to diesel fuel fumes, kerosene, and insecticide and 
pesticide sprays.  He related that he experienced chemical 
and biological weapon alert sirens and signals.  He denied 
combat and coming under fire.  He stated that he had dry, 
cracked, and scaling skin on his hands while in Saudi Arabia, 
for which he wore surgical gloves while in service, and that 
this prevented him from working outside.  He also reported a 
history of daily alcohol use, which he stated that he cut 
back post-service to about a half a case of beer per weekend.  
He denied all drug use except for pipe tobacco.  Diagnoses 
were essential hypertension, non-insulin dependent diabetes 
mellitus, mechanical low back pain with paralumbar spasms, 
and degenerative joint disease of the left knee.

A VA laboratory report, dated July 1997, show that the 
veteran tested negative for the hepatitis A and B antibodies, 
but tested positive for the hepatitis C antibody.  (The Board 
notes that this was almost 5 years after the veteran's 
separation from active service.)  An October 1997 laboratory 
report showed elevated glucose blood serum levels, 
particularly for aspartate transaminase, alanine 
transaminase, and gamma-glutamyl transpeptidase.

VA medical records dated December 1997 show that the veteran 
was seen for a gastrointestinal consultation due to an 
elevated liver function test.  The examining provider also 
noted that the veteran had tested positive for hepatitis C 
antibodies and that an ultrasound showed a possible fat liver 
degeneration without evidence of gallstones.  The veteran 
denied risk factors for hepatitis C, such as intravenous drug 
abuse, tattoos, and transfusions.  The impression was chronic 
hepatitis C without risk factors.  Additional laboratory 
tests and a liver biopsy were ordered.  

A January 1998 laboratory report showed negative antinuclear 
antibodies and a ceruloplasmin level of 38, considered "in 
range."  The veteran also had a normal hepatic iron index, 
indicating that there was no iron accumulation in the liver 
tissue.

A February 1998 pre-procedure evaluation for the veteran's 
liver biopsy showed that the veteran's liver was barely 
palpable.  The liver biopsy report shows that the post-
operative diagnosis was hepatitis C.  The pathology report 
indicated that the needle liver biopsy that the veteran 
underwent showed Grade 2-3 portal inflammation, with 
occasional lobular inflammation and Stage 3 by degree of 
septal fibrosis with no obvious cirrhosis.  The pathologist 
opined that the findings were compatible with, but not 
characteristic of, the hepatitis C virus infection, and 
recommended further testing to confirm a diagnosis of 
hepatitis C.  

A March 1998 treatment note indicates that the veteran wanted 
to know what follow-up was requiring following his being 
diagnosed with hepatitis C.  The treatment note also showed 
that the laboratory tests were scheduled for the veteran's 
next appointment.  However, July 1998 VA records show that 
the veteran canceled his appointment.

September 1998 VA medical records state that the veteran's 
hepatitis C was clinically stable.  His serum acetone 
laboratory test was negative, and his liver function test was 
mildly elevated.  Physical examination was essentially 
unremarkable.  

An August 1999 treatment record noted a history of hepatitis 
C.  A preventive medicine questionnaire noted that the 
veteran related that he drank alcohol once or twice a week, 
and had felt a need to cut down his drinking.

A December 1999 VA medical record indicates that the 
veteran's related that he received blood transfusions as a 
child due to a motor vehicle accident, which the examining 
provider noted was a risk factor for hepatitis C.  The 
veteran denied unexplained fatigue, nausea, vomiting, and 
jaundice, but complained of a constant dull pain in his upper 
right quadrant.  The examining provider noted that October 
1999 laboratory results showed elevated liver enzymes, but 
that his Hepatitis B antibody test was negative.  The veteran 
was provided with educational information regarding hepatitis 
C and the provider recommended the hepatitis A and hepatitis 
B vaccinations.   The provider also noted that the veteran 
was not a candidate for hepatitis C treatment due to his 
hypertension and diabetes.

The veteran was afforded a hearing before the RO in January 
2000.  According to the transcript, the veteran testified 
that he believed that he contracted hepatitis C as a result 
of the unsanitary conditions in Korea or Saudi Arabia while 
he was in the military.  He also testified that he was 
diagnosed with hepatitis C in 1995 following a routine 
physical, and that hepatitis C was diagnosed by a blood test 
and confirmed by a liver biopsy.  He denied elevated liver 
function tests, enzyme levels, and hepatitis diagnoses before 
or during service.  He also denied any risk factors for 
hepatitis, including drug use and blood transfusions.  
However, he stated that he had had surgery on a finger that 
he injured sometime between 1992 and 1995.  The veteran 
stated that he had problems with dry skin in Saudi Arabia, 
and that he "could have picked up something from . . . what 
was on the ground" because his skin was cracked.  He also 
stated that he did not receive any treatment for hepatitis C 
and that he did not receive any further testing for hepatitis 
C following his liver biopsy.  He also related that none of 
his physicians have indicated that there was a connection 
between any environmental agents and his hepatitis C 
diagnosis.  

A February 2000 VA record notes that the diagnosis of 
hepatitis C was questionable because the liver biopsy was not 
characteristic of hepatitis C and the iron studies from the 
veteran's biopsy were negative.  The examining provider 
opined that a more specific hepatitis C blood test may be 
necessary for diagnosis, and recommended that the veteran to 
discuss it with his physician.  The examining provider also 
noted that the veteran's liver function tests continued to be 
abnormal, and that it was possible that the test results were 
due to the veteran's use of alcohol.  The diagnosis was 
questionable hepatitis C.

A March 2000 treatment note shows that the veteran was 
actively abusing alcohol and that the veteran's hepatitis C 
could not be reevaluated until the veteran was sober for at 
least 6 months.  An August 2000 treatment note states that 
the veteran denied alcohol use, but a November 2000 
preventive medicine questionnaire shows that the veteran 
reported alcohol use and that he felt that he needed to cut 
down on his drinking.  

The veteran also submitted some articles on hepatitis C.  The 
articles indicate blood, including illicit drug use, sharing 
household items (i.e., razors or toothbrushes), tattoos, 
blood transfusions, is the only means of contracting 
hepatitis C.  Sexual transmission accounts for one fourth of 
cases, and about 10 percent have no identifiable risk 
factors.  The articles state that hepatitis C causes liver 
damage and that alcohol abuse increases the amount of 
hepatitis C in the bloodstream and worsens liver damage.  The 
articles also states that about one half of veterans who 
enter VA health facilities have hepatitis C, but notes that 
that the most high-risk military group is Vietnam veterans.

Upon review of the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
hepatitis C.  The question of the time of onset of the 
veteran's claimed hepatitis C is a medical question.  There 
is no medical evidence that the veteran's hepatitis C had its 
onset during his service.  In this regard, the Board notes 
that the veteran's service medical records are negative for 
evidence of hepatitis C or any abnormal laboratory findings.  
In addition, the veteran was not diagnosed with hepatitis C 
until July 1997, nearly five years after his separation from 
service.  While the Board acknowledges that there was a 
postservice diagnosis of hepatitis C, such diagnosis has been 
found on further testing to be questionable, and has not been 
conclusively confirmed.  In any event, there is absolutely no 
competent medical evidence linking hepatitis C diagnosed 
almost 5 years after separation from service to any incident 
or manifestation during active service.  The only evidence 
the veteran has presented in support of his claim is his own 
statements stating his personal beliefs about the etiology of 
his unconfirmed diagnosis of hepatitis C.  As a layman 
without medical training or expertise, the veteran is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his statements and 
testimony have no probative value.  The literature submitted 
by the veteran concerning hepatitis is not specific to his 
case and does not state that there is a risk factor for 
hepatitis C which competent evidence shows that the veteran 
had during active service.  The Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C and, indeed, there is no 
competent evidence in favor of the claim.  For that reason, 
entitlement to service connection for hepatitis C is not 
established. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).
 
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) (West Supp. 
2001) are not applicable.


ORDER

Service connection for hepatitis C is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

